             Case 1:17-cr-10339-WGY Document 39 Filed 03/20/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )       Criminal No: 1:17-cr-10339-WGY
                                             )
STEPHANIE DIPIERRO,                          )
          Defendant.                         )

                         ASSENTED-TO MOTION TO POSTPONE
                        DEFENDANT’S DATE OF SELF SURRENDER

        The United States of America, by and through the undersigned Special Assistant United

States Attorney, respectfully moves this Court to postpone the date on which the defendant,

Stephanie DiPierro, must surrender for the service of her sentence from April 8, 2019, to June 8,

2019. In support of this request, the government states as follows:

        1.       On November 27, 2018, the defendant pleaded guilty to Counts One through Six of

the Indictment charging her with Theft of Public Money, in violation of 18 U.S.C. § 641; Making

a False Statement, in violation of 18 U.S.C. § 1001(a)(2); and, Misuse of a Social Security Number,

in violation of 42 U.S.C. § 408(a)(7)(B).

        2.       On February 25, 2018, this Honorable Court sentenced the defendant to one year

and one day of imprisonment. (ECF Doc. 37). The defendant was ordered to surrender for service

of the sentence at the institution designated by the Bureau of Prisons before 2:00 p.m. on April 8,

2019.

        3.       On March 15, 2019, the defendant filed a Complaint and Request for Injunctive

Relief against the Acting Director of the Federal Bureau of Prisons and the Assistant Director of

the Health Services Division of the Federal Bureau of Prisons in the District of Massachusetts,

seeking declaratory and injunctive relief requiring the Federal Bureau of Prisons to provide her


                                                 1
            Case 1:17-cr-10339-WGY Document 39 Filed 03/20/19 Page 2 of 2



with access to methadone throughout her term of incarceration at a Bureau of Prisons facility.

(DiPierro v. Hurwitz and Schult, No. 1:19-cv-10495).

       4.       In an attempt to resolve the civil component to this case, the defensive unit of the

United States Attorney’s Office is attempting to negotiate a resolution of this civil case.

Specifically, the Bureau of Prisons is attempting to identify a facility that can accommodate the

defendant’s addiction to opioids. Currently, the Bureau of Prisons has only one federal facility

that could potentially accommodate the defendant, but it is located in Texas. As a result,

additional time is requested to be able to fashion a resolution. A reporting date of June 8, 2019,

will provide the United States Attorney’s Office, along with the Bureau of Prisons, with adequate

time to attempt to resolve this issue.

       5.       Counsel for the defendant assents to this motion.


                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                               By:    /s/ Karen B. Burzycki
                                                      Karen B. Burzycki
                                                      Special Assistant U.S. Attorney




                               CERTIFICATE OF SERVICE

        I, hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants.

                                                      /s/ Karen B. Burzycki
                                                      Special Assistant U.S. Attorney
Dated: March 20, 2019



                                                  2
